DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Line 8, “of a target” should be --of the target--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “proximate” in claim 5 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how close the second joint must be to the thrust assembly.
Similarly for claim 11.

Claim 8 recites “a rotatable joint” between the boom arm and the body, however it is unclear whether this is one of the “one or more joints” of claim 5 or additional.
Similarly for claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celerier (US 2013/0313369).

Regarding independent claim 1:
Celerier discloses a spacecraft comprising:
a spacecraft body (20);
a boom arm (52) rotatably coupled to the spacecraft; and
a thruster assembly (51) coupled to the distal portion of the arm (as seen in e.g. Figs 4a-b), the assembly configured to adjust the orbit, velocity, or momentum of a target spacecraft  when the spacecraft is engaged with the target, the assembly comprising at least one thruster (51), the arm configured to alter the orientation of the assembly relative to the body as the arm is rotated about the body (as seen in e.g. Figs 4a-b).
Note: the servicing aspect is not actively claimed, and there is no specific structure related to servicing, docking, etc., with other spacecraft. As such, the spacecraft is capable of performing these actions, even at a basic level of simply “pushing” another spacecraft.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Celerier discloses a single arm (Fig 7).

Regarding independent claim 19, and claims 4-10 and 20:
Celerier discloses three rotatable joints on the arm, one at the body with one degree of freedom, one in the center with one or two degrees of freedom, and one proximate the thruster with two degrees of freedom (Figs 4a-b), the center and distal joints each having a plane of rotation transverse to that of the joint at the body (the second degree of freedom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 5 299 764) in view of Celerier (‘369).

Regarding independent claim 13, and claims 14-16 and 18:
Scott discloses multiple servicing spacecraft (23; Fig 5) deployed from a host spacecraft (14) for servicing a target spacecraft (10), each servicing craft having various thrusters (33 and 34) for propulsion and attitude control, and notes the thrusters may be “relocated” (col 5, lines 12-17), but does not disclose thrusters mounted to a deployable and articulating boom.
Celerier teaches a spacecraft propulsion system using thrusters on a single deployable and articulating boom (as noted above) to reduce the number of thrusters needed to provide propulsion and attitude control, thus reducing the complexity, weight, and costs of the spacecraft ([0018]-[0019]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Scott to use a single deployable and articulating thruster boom as taught by Celerier for the predictable advantage of reducing the number of thrusters needed to provide propulsion and attitude control, thus reducing the complexity, weight, and costs of the spacecraft, which also allows for additional/secondary payloads on the launch vehicle (e.g. more servicing vehicles or another mission).
Scott as modified would render the rotatable joints of the boom (via Celerier, as described above).

Regarding claim 17:
The discussion above regarding claim 13 is relied upon.
Scott as modified renders deployable thruster booms that are fastened in a retracted position (Celerier, [0062]), but does not specifically disclose a latching mechanism.
The examiner takes Official Notice that latches are well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Scott to use a latch as the examiner takes Official Notice that latches are well-known in the art, for the predictable advantage of retaining the boom during launch to decrease the size of the spacecraft and avoiding damage from the arm swinging free.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or render obvious an antenna on the boom arm or a boom arm rotatable coupling “proximate” a docking feature, in combination with the other limitations of the claim(s). Positioning an antenna on a boom arm comprising a thruster would generally be counter to convention, as one of ordinary skill would seek to avoid damage to the antenna caused by the thruster exhaust. Additionally, absent a teaching, one of ordinary skill would generally not seek to positioning the boom near a docking feature, as extra structure could complicate or  interfere with the docking process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619